REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: receiving, by a device comprising at least one processor, a customer identifier associated with a customer; determining, by the device, financial data associated with the customer identifier and vehicle data associated with a vehicle; determining, by the device, loan information associated with the customer identifier and the vehicle, the loan information comprising an interest rate; determining, by the device, a product or service associated with the vehicle; determining, by the device, using a machine learning model, a first value indicative of a probability that the customer will purchase the vehicle and the product or service based on the loan information; determining, by the device, a second value indicative of a profitability of a purchase of the vehicle and the product or service based on the loan information; and sending, by the device, based on the first value and the second value, a first indication of the vehicle, a second indication of the product or service, and a third indication of the loan information to a second device for presentation.

			
      Regarding claims 12 and 19
 	Claims 12 and 19 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  
 The most remarkable prior art of record is to Brereton et al., Painter et al., Bannister et al., Hankey et al., Jones et al., Flowers et al. and Nabe et al.

US 20150081520 to Brereton et al. discloses analytics-drive product recommendation for financial services.  The selection determination may be implemented in various ways. In an embodiment, the application 120 calculates a recommendation indicator value for each of the available services based on the cost of recommendation, the transaction risk, the probability of acceptance, and the estimated profit. The application 120 may use business rules that apply a value that defines the combined cost of recommendation, transaction risk, probability of acceptance and estimated profit. The business rules may be configured (and modified) to define ranges or limits of the amount or extent of risk and recommendation costs that are balanced by the likelihood of acceptance and desired profit margin. In an embodiment, the business rules may be configured such that if the product recommendation value meets or exceeds a threshold value defined, a respective customer who meets this criterion may be offered the corresponding service. Alternatively, when the recommendation value does not meet the threshold value, the service may not be offered to the customer.

US 20040205019 to Painter et al. discloses a method and system for coordinating an electronic credit qualification form between an Internet user and a plurality of lending institutions via the Internet. This method of the first aspect of the invention involves a special loan processing computer that automatically applies a first filter to the data. According to a second aspect of the invention, a second filter can be applied to qualification form data that remains after the first filter. This second filter can by customized by a financial service provider who can also control the process of applying the second filter in a semi-manual manner.

US 20080154791 to Bannister et al. discloses a dealer ready calculator for analyzing loan parameters. The system includes software components operable to: (a) receive from the dealer a credit application for a customer to purchase a product sold by the dealer, the credit application including customer information, product information, and transaction information; (b) obtain a credit report on the customer; (c) determine whether to purchase at least a portion of the debt instrument based upon the credit report of the customer; and responsive to determining to purchase at least a portion of the debt instrument, further including the steps of: calculating an initial purchase offer based on the credit report of the customer; adjusting the initial purchase offer using at least one of the product information and the transaction information; determining whether an index associated with the adjusted purchase offer falls within a predefined range; and responsive to the index falling within the predefined range, providing the dealer with the adjusted purchase offer.
The collateral focuses on the vehicle, including the make, model, mileage, history, condition, etc. The credit worthiness of the customer is determined using a proprietary scoring technique, a commercially available technique, or a combination of both. Using this information, the system then presents multiple offerings to the dealer, three offers in one embodiment, that vary based on the percentage of the loan that will be advanced to the dealer and the share of the future payments that may be given to the dealers. The dealer then has the opportunity to review these offers and select the offer that is desired for the particular transaction. 

US 20080183616 to Hankey et al. discloses a system and method for optimization of a financial transaction. A method of determining a structure for financing a consumer product through a computer implemented process comprising the steps of: receiving one or more fixed inputs including a monthly payment value and a down payment value; calculating a plurality of potential financial structures for the consumer product based upon the monthly payment value and the down payment value; and determining from the plurality of potential financial structures, a financial structure that provides a greatest profit for a seller of the consumer product. 

 	US 20050278249 to Jones et al. discloses business management system. 
The system includes plural, integrated, web-based software tools that simplify and expedite the loan application, decision-making, fulfillment and papering processes for making retail purchases, e.g. buying an automobile on time from an auto dealership, buying a home on time from a seller, buying insurance, paying into an annuity or other investment on time from an insurer or broker, etc. It allows the purchase by lenders of the most profitable loans while at the same time minimizing the risk of loss to the lender.
Risk and profitability straightforwardly can be evaluated by assigning weights to various risk and profitability factors and then mapping, e.g. via table look-up techniques, the level of risk or profit represented, e.g. by a weighted average, onto the graphs themselves to determine by computer which segment best represents the weighted average of the considered factors.

	US 10891628 to Flowers et al. discloses analyzing user’s profile to determine which customers are more profitable to the business. For instance, calculating the user's customer value may include assigning a weight to each of the behavioral traits relevant to the user's role as a customer with the service provider, with a greater weight indicating a greater correlation to profitability to the service provider and assigning a numeric value to each of the weighted behavioral traits relevant to the user's role as a customer with the service provider, with a larger numeric value indicating a greater degree of favorable behavior in terms of that particular behavioral trait's tendency to reduce costs for the service provider. The user's customer value may then be calculated as a weighted average of the weighted behavioral traits and their respective numeric values.
	US 20020049701 to Nabe et al. discloses methods and systems for accessing multi-dimensional customer data. In deciding whether to market to him or her, other criteria that has been entered into database is examined. Database contains elements for tracking performance of previously purchased products, in this case the automobile loan. Information tracked contains, for example, how often payments have been made, how much was paid, in total and at each payment, any arrears, and the percentage of the loan paid. Again the list is illustrative only. Using information of this type, the engine within application server can generate a profitability analysis by combining models to determine a probability score for response, attrition and risk. Customers are rank ordered by probability of cross-sell response, attrition, risk, and net present value. For example, if a consumer pays a loan off within a short time, that loan product was not very profitable. The same can be said of a product that is constantly in arrears. The effort expended in collection efforts tends to reduce profitability.


It is clear from the descriptions of Brereton et al., Painter et al., Bannister et al., Hankey et al., Jones et al., Flowers et al. and Nabe et al that the prior art does not consider the possibility of receiving, by a device comprising at least one processor, a customer identifier associated with a customer; determining, by the device, financial data associated with the customer identifier and vehicle data associated with a vehicle; determining, by the device, loan information associated with the customer identifier and the vehicle, the loan information comprising an interest rate; determining, by the device, a product or service associated with the vehicle; determining, by the device, using a machine learning model, a first value indicative of a probability that the customer will purchase the vehicle and the product or service based on the loan information; determining, by the device, a second value indicative of a profitability of a purchase of the vehicle and the product or service based on the loan information; and sending, by the device, based on the first value and the second value, a first indication of the vehicle, a second indication of the product or service, and a third indication of the loan information to a second device for presentation, as recited in the independent claims 1, 12 and 19.

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625